            Case 6:18-cv-00041-MK       Document 42       Filed 12/11/19     Page 1 of 2




Megan E. Glor, OSB No. 930178
Email: megan@meganglor.com
John C. Shaw, OSB No. 065086
Email: john@meganglor.com
Megan E. Glor, Attorneys at Law, PC
707 NE Knott Street, Suite 101
Portland, OR 97212
Telephone: (503) 223-7400
Facsimile: (503) 751-2071

Attorneys for Plaintiff JANE A. MEDEFESSER



                               UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


JANE A. MEDEFESSER,

                  Plaintiff,                                         Case No. 6:18-cv-00041-MK
       v.                                        PLAINTIFF’S UNOPPOSED MOTION FOR
                                                 EXTENSION OF TIME TO FILE MOTION
METROPOLITAN LIFE INSURANCE                      FOR ATTORNEY’S FEES AND COSTS
COMPANY,
                                                 Expedited Review Respectfully Requested
                  Defendant.



                                 CERTIFICATION PER L.R. 7.1

       The undersigned, counsel for Plaintiff, certifies that she has conferred with Defendant’s

counsel regarding this Motion and has been advised Defendant does not oppose it.

////

////

////



PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION                           Megan E. Glor, Attorneys at Law
OF TIME TO FILE MOTION FOR ATTORNEY’S FEES                            707 NE Knott Street, Suite 101
                                                                          Portland, OR 97212
AND COSTS - p. 1 of 2                                                        503-223-7400
          Case 6:18-cv-00041-MK         Document 42       Filed 12/11/19     Page 2 of 2




                                             MOTION

       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), Plaintiff respectfully moves this Court for an order

extending the deadline for submission of Plaintiff’s Motion For Attorney’s Fees and Costs from

Monday, December 16, 2019, to Monday, January 13, 2020.

       Plaintiff relies upon the Declaration of Megan E. Glor, filed herewith, in support of this

Motion. This unopposed Motion is not made for the purpose of delay.

       DATED: December 11, 2019.

                                                     Respectfully Submitted,

                                                     s/ Megan E. Glor
                                                     Megan E. Glor, OSB No. 930178
                                                     Attorney for Plaintiff




PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION                           Megan E. Glor, Attorneys at Law
OF TIME TO FILE MOTION FOR ATTORNEY’S FEES                            707 NE Knott Street, Suite 101
                                                                          Portland, OR 97212
AND COSTS - p. 2 of 2                                                        503-223-7400
